                                   1                                 UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         IN RE RH, INC. SECURITIES
                                   4     LITIGATION.,                                       Case No. 17-cv-00554-YGR
                                                                                            Consolidated Case
                                   5
                                                                                            CASE MANAGEMENT AND
                                   6                                                        PRETRIAL ORDER
                                   7

                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                            Monday, February 4, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                               July 16, 2019
                                        BE HEARD BY:
                                  14
                                        COMPLIANCE HEARING (SEE PAGE 2)                        Friday, September 27, 2019 at 9:01 a.m.
                                  15

                                  16    JOINT PRETRIAL CONFERENCE STATEMENT:                   October 4, 2019

                                  17    PRETRIAL CONFERENCE:                                   Monday, October 21, 2019 at 9:00 a.m.

                                  18    TRIAL DATE AND LENGTH:                                 Monday, November 4, 2019 at 8:30 a.m.
                                                                                               for Jury Trial
                                  19
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                  20
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, September
                                  21
                                       27, 2019 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial
                                  22
                                       Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the
                                  23
                                       Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                  24
                                       days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                  25
                                       STATEMENT confirming they have complied with this requirement or explaining their failure to
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   comply. If compliance is complete, the parties need not appear and the compliance hearing will be

                                   2   taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint

                                   3   statement in a timely fashion. Failure to do so may result in sanctions.

                                   4          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   5   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   6   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 3, 2018

                                   9                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
